Citation Nr: 1203191	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970 and from August 1970 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent cause, to appear for a scheduled hearing in July 2011.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).

The Veteran's statements in a March 2009 VA Form 9 may be construed as raising the issue of entitlement to increased ratings for his diabetes mellitus and neuropathy disabilities.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence demonstrates that the Veteran requires the regular aid and attendance of another as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2008.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence includes treatment records, examination reports, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Special Monthly Compensation

VA regulations provide that special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011).  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (West 2002 & Supp. 2011).  Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2011).

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

In this case, the Veteran contends that he requires the assistance of others and is essentially unable to leave his home without assistance due to his service-connected disabilities.  In his August 2008 notice of disagreement he reported that he was unable to walk 200 feet even with his walker, that he had been denied VA physical therapy because of balance problems and inability to exercise, that he was unable to leave his home without assistance, that he had left-sided paralysis and an inability to balance as a result of a stroke, and that he was unable to care for himself and protect himself from the hazards of life.  In his March 2009 VA Form 9 he stated he required the help of his spouse or others for the necessities of life and that he was unable to walk without assistance.  He noted his VA doctor had provided a statement that he needed "24 hour care/someone with [him] all the time."  

VA records show the Veteran is presently service-connected for posttraumatic stress disorder (50 percent), status post cerebrovascular accident (CVA) associated with type II diabetes mellitus (30 percent), type II diabetes mellitus (20 percent), peripheral neuropathy to the left upper extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy to the right upper extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy to the left lower extremity associated with type II diabetes mellitus (10 percent), peripheral neuropathy to the right lower extremity associated with type II diabetes mellitus (10 percent), right ear hearing loss (0 percent), and impotence associated with type II diabetes mellitus (0 percent).  A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is effective from February 13, 2006.  

The medical evidence of record includes a July 2006 private hospital report indicating the Veteran was admitted for complete ataxia with inability to walk and dysequilibrium.  The discharge diagnoses included dysequilibrium, probably psychogenic related to posttraumatic stress disorder.  An October 2006 report noted he was permanently and totally disabled due to severe ataxic disturbance believed to be related to ischemic events in the posterior brain circulation.  An October 2006 examination for Social Security Administration (SSA) benefits purposes noted the Veteran had severe ataxia of gait.

A May 2007 VA nurse's assessment noted the Veteran was able to independently transfer and ambulate, but that he was a high fall risk.  A May 2007 primary care report noted severe vertigo from a stroke in January 2006.  An August 2007 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, noted the Veteran's daily activity and mobility were limited by his residual CVA imbalance problems.  It was further noted that he required the use of a cane or a walker, but that daily skilled services were not indicated.  A February 2008 examination report noted the Veteran required aid for ambulation and could not leave home by himself, but a July 2008 VA aid and attendance examination report noted he was able to walk for 200 feet without the assistance of another person and that he could leave his home when he had someone to drive him.  The July 2008 examiner also noted the Veteran had difficulty performing balancing with the lower extremities as a residual of his CVA.  

An April 2009 VA Form 21-2680 noted the Veteran required the daily personal health care service of a skilled provider without which he would require hospital, nursing home, or institutional care due to severe dizziness and frequent falls.  It was noted he was able to leave his home in a wheelchair when accompanied by a family member.  A July 2010 VA Form 21-2680 noted the Veteran had to wear a gait belt that his spouse could grab to prevent falls due to his poor balance, that he used a cane, walker, wheelchair, or electric chair for mobility depending on his degree of dizziness, and that he only went out of his house when accompanied by his spouse on daily errands.  

A September 2010 VA aid and attendance examination report provided diagnoses including status post CVA with residual gait problem for unknown reasons.  Significantly, the examiner included the complete report of a September 30, 2008, VA neurology consult and noted the neurologist found there was no neurologic etiology to explain the Veteran's symptoms and found that a functional cause had to be considered as the Veteran had a history of posttraumatic stress disorder and conversion disorder.  The September 2010 examiner also stated that the Veteran's status post CVA disability had no effects on his usual daily activities.  

VA treatment records dated in September 2010 show the Veteran had a power assist wheelchair, but that he complained he had difficulty using it on the hills around his home.  The examiner noted he ambulated with a four-wheeled walker without loss of balance.  The treatment plan included that the vendor would be asked to check the Veteran's chair for appropriate level of function, but that no other power mobility device was needed.  An October 2010 electromyography (EMG) study revealed mild peripheral neuropathy only in the lower extremities.  An April 2011 neurology consult included a diagnosis of stroke with multilacunar, possible brainstem infarction, with mild cerebellar ataxia in the lower extremities.  The Veteran was noted to have increased strength of the bilateral lower extremities and improved balance in a May 2011 physical therapy note.  

Based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The medical opinions of record demonstrate that the Veteran is prone to falls and that he requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  As noted by the Court in Turco, 9 Vet. App. 222, to establish eligibility for aid and attendance only one of the enumerated factors in 38 C.F.R. § 3.352(a) must be present.  Although the September 2010 VA aid and attendance examiner noted there was no known reason for the Veteran's residual gait problem, the other evidence of record, including an April 2011 VA neurology consultation report, found the Veteran's ataxia was a residual of his service-connected CVA.  Therefore, resolving all reasonable doubt in his favor, special monthly compensation based on the need for aid and attendance must be granted.

Because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than special monthly compensation at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


